Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered May 24, 1989, convicting him of robbery in the first degree, robbery in the second degree (two counts), and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversal of his conviction is *560required because the trial court failed to impose a sanction for the People’s violation of People v Rosario (9 NY2d 286) is unpreserved for this court’s review, as the defendant neither objected thereto nor requested sanctions as a remedy (see, CPL 470.05 [2]; People v Best, 145 AD2d 499; see also, People v Mathews, 173 AD2d 565 [decided herewith]).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Brown, Eiber and O’Brien, JJ., concur.